Hoskins, Inc., et s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 16, 2015

                                   No. 04-14-00807-CV

    Brad and Randi AERY, and the House Intervenors Lloyd House, Robert Eugene House,
 Magdalen House, Judith Ann House, Wayne House, Jimmy R. House, Edna Pawelek Ulbrich,
Peter Pawelek, Jesse Pawelek, Ruby Pawelek Schumacher, Elizabeth Pawalek Reigh, Roy Mitch,
                                        Appellants

                                            v.

                                HOSKINS, INC., ET AL,
                                     Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-12-0045-CV-A
                           Starr Boldrick Bauer, Judge Presiding


                                      ORDER
    The Appellant’s Unopposed Motion for Extension of Time to file Reply Brief is
GRANTED. The appellant’s reply brief due on June 19, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court